Citation Nr: 1402868	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  08-36 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left eye pterygium.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969 and from November 1974 to November 1977.  In the interim, beginning in March 1970 and after until February 1994, he had additional service in the Army Reserves on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was initially before the Board in September 2010.  At that time, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for additional development and consideration, including especially obtaining the Veteran's treatment records from his initial period of active duty and having him undergo a VA compensation examination to determine the etiology of his hypertension and a second VA eye examination to determine the etiology of his left eye pterygium.  He had these compensation examinations in October 2010.

In February 2011, after considering the results of the October 2010 examinations and after issuing an April 2012 memorandum of improperly directed development stating that the Veteran's service treatment records (STRs) from his initial period of active duty were already of record, the AMC issued a supplemental statement of the case (SSOC) continuing to deny these claims.  

In June 2013, the Board again remanded these claims to the RO via the AMC in Washington, DC, concluding the AMC incorrectly had determined that the Veteran's complete STRs were already of record for his initial period of service and thus had failed to comply with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board instructed that, in the event these records could not be obtained, the RO/AMC must document its efforts to obtain them and appropriately notify the Veteran.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).  The AMC since has issued an October 2013 formal finding of the unavailability of these records.

So the additional development has been completed, to the extent possible; consequently, the Board may proceed with the adjudication of these remaining claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, 287 F.3d 1377 (Fed. Cir. 2002).

That said, the claim of entitlement to service connection for a low back disorder requires still further development before being decided on appeal.  The Veteran submitted additional evidence that has not been considered by the RO/AMC in the first instance.  In October 2013, however, through his representative, he waived his right to have the RO initially consider this additional evidence, preferring instead that the Board do so.  38 C.F.R. § 20.1304(c) (2013).  This evidence, though, requires that the Board afford the Veteran a compensation and pension examination assessing the nature and etiology of his claimed low back disorder.  See McLendon Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the Board is again remanding this claim to the RO via the AMC in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the remaining claims for hypertension and a left eye pterygium. 


FINDINGS OF FACT

1.  The Veteran's hypertension has not been shown to be etiologically related to his active military service.

2.  Also, his left eye pterygium has not been shown to be etiologically related to his service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303; 3.307, 3.309 (2013).

2.  Left eye pterygium was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enhanced VAs duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, if notice was not provided before initially adjudicating a claim or, if provided, it was inadequate or incomplete, to "cure" this timing defect in the provision of the notice and render it harmless, VA need only provide all necessary notice, give the claimant opportunity to submit additional evidence and/or argument in response to it, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This preserves the intended purpose of the notice in that the Veteran is still given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  So notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of all five of these elements - thus, including the "downstream" disability rating and effective date elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

Here, to this end, prior to initially adjudicating these claims in June 2007, a February 2007 letter informed the Veteran of all five elements of a successful claim of entitlement to service connection, gave examples of the types of evidence he could submit in support of his claims to show this entitlement, and provided notice of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  Therefore, the duty to notify was satisfied.  See id. 


B.  Duty to Assist

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records (STRs) and other pertinent records, such as concerning his evaluation and treatment since service - whether from VA or private providers - as well as performing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(i) The Duty to Assist by Obtaining Relevant Records

Here, the RO (including through the AMC) has taken appropriate action to comply with the duty to assist the Veteran with these claims by obtaining the records of his private outpatient treatment and his available STRs.  There is no indication of outstanding records of VA treatment.

Regarding obtaining his STRs, unfortunately his complete STRs have been unavailable on repeated RO records inquiries with the appropriate records repositories, including requests in accordance with the Board's remand directives.  See Stegall, 11 Vet. App. 268.  Nonetheless, the RO undertook proper action to notify him of alternative sources of evidence he could provide to supplement the record.  See VA Adjudication Procedure Manual, M21-1R III.iii.2.E.27.6 (Feb. 6, 2012).  Additionally, the RO issued a formal finding of unavailability upon determining that further efforts to obtain the Veteran's STR's for his initial period of active duty would be futile.  See Dyment, 13 Vet. App. at 146-47 (only substantial, rather than strict, compliance with the Board's remand directives required).

In a case, as here, in which records concerning a Veteran's service are unavailable through no fault of his own, there is a heightened duty to assist him in developing his claims and to provide reasons or bases for any adverse decision rendered without the benefit of these records, including with consideration of the 
benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991).  See also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Missing records concerning the Veteran's military service, however, while indeed unfortunate, do not, alone, obviate the need for him to still have evidence supporting his claim by establishing he has the claimed disability and by suggesting a relationship or correlation between the claimed disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).  In other words, missing records concerning a Veteran's service do not lower the threshold for an allowance of the claim.  No presumption, either in favor of the claim or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (declining to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Moreover, at least a portion of his STRs were obtained, although his active duty records from his first period of service remain missing.  Importantly, in statements from March 2007, he contended that both his hypertension and left eye pterygium had their clinical onset during his second period of active duty, the period for which his STRs have been obtained.  Thus, as indicated below, the available evidence apropos of the missing service records still provides a sufficient basis at this point upon which to adjudicate and decide these claims.  Meanwhile, in furtherance of his claims, he himself has provided several personal lay statements and additional private treatment records.  There is no indication otherwise of any further relevant evidence or information that has not yet been obtained that is obtainable.  The record as it stands includes sufficient competent evidence to decide these claims.  Under these circumstances, no further action is necessary to assist him with these claims.

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

This duty also has been met.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  This additional duty requires that VA provide a medical examination or obtain a medical opinion when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service is a "low threshold" and include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.).  See, too, Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).


But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, in accordance with the Board's September 2010 remand directives, the Veteran was provided VA examinations for his hypertension and his left eye pterygium in October 2010.  The VA examinations and opinions are adequate for deciding these claims.  Specifically, the examiners each reviewed the claims file and medical history, examined the Veteran, and provided a clear explanation for the opinion, which is consistent with the evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Additionally, there are no apparent inconsistencies or ambiguities in the examination reports.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  

With regard to the October 2010 eye examination and opinion, the Veteran has not challenged its adequacy, or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  

The Veteran has challenged the adequacy of the October 2010 hypertension examination, stating in an April 2012 letter that that the examiner failed to spend a sufficient amount of time examining him.  However, the nature, methodology, and scope of the examination are within the purview of the examiner, and the Veteran is not competent to determine the testing appropriate to diagnose a pathology of his hip.  See Sickels 643 F.3d at 1365-66; see also Rizzo, 580 F.3d at 1290-1291.  The findings were based on clinical testing, a review of the Veteran's medical history including his STRs and private treatment records reflecting blood pressure tests and a physical examination.  Id.  Furthermore, the examiner fully explained her findings, noting that her opinion was based on treatment records, medical history, and a review of clinical data.  See D'Aries, 22 Vet. App. at 104.

The Veteran additionally has alleged bias on the part of VA hypertension examiner in the same April 2012 letter.  There is, however, no indication of bias in the clinical findings and the Veteran has not shown any inaccuracy in the examination report.  Rather, the examination was based upon a thorough review of the record, an examination of the Veteran, a consideration of his history, and an analysis of the Veteran's radiographs and bone scans.  Thus, the examination sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions rendered.  See Monzingo 26 Vet. App. at 107.  Therefore, the examination is adequate for deciding the Veteran's claims.  See id.; D'Aries, 22 Vet. App. at 104.  

Accordingly, with regard to the Veteran's claims of entitlement to service connection for hypertension and left eye pterygium, VA's duty to provide a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

Further, the October 2010 examinations and opinions are responsive to the questions posed in the Board's September 2010 remand, including with regards to the nature and etiology of the Veteran's claimed hypertension and left eye pterygium.  Thus, there was compliance with the Board's remand directives in the conducting of those VA examinations, in obtaining the necessary medical comment, and afterwards in readjudicating the claims in light of this and all other additional evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries, 22 Vet. App. at 105; accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

C.  VCAA Conclusion

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of his claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of these claims or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must take due account of the rule of prejudicial error).  Accordingly, the Board may proceed with appellate review of these claims. 

II.  Analysis

A.  Service Connection Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing:  (1) the Veteran has the claimed disability or, at the very least, that he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39. 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a chronic disease may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disorder during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  

B.  Evidence and Analysis

1.  Hypertension

The Veteran asserts that he has hypertension that is related to his military service.  Specifically, he asserts that his hypertension first manifested during his active military service. 

Hypertension is defined as diastolic blood pressure being predominantly 90mm or greater, and "isolated systolic hypertension" as systolic blood pressure being predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2013).

The preponderance of the evidence weighs against a relationship between the Veteran's hypertension and his periods of active service, as the Veteran's hypertension did not manifest until years after separation.  Specifically, the service treatment records do not reflect blood pressure readings indicative of hypertension.  None show diastolic blood pressure of 90mm or higher or systolic blood pressure of 160mm or higher.  Moreover, there are no diagnoses of hypertension or high blood pressure in the service treatment records, and the Veteran does not assert that he was treated for or diagnosed with hypertension during service.

The earliest documentation of hypertension is an August 2004 private treatment record from Gerry Medical Center (GMC) reflecting a high blood pressure reading of 170/90 and providing a diagnosis of "uncontrolled hypertension."  Prior GMC records reflect a September 2002 blood pressure reading of 142/78, which the physician stated was "mildly elevated but still in the realm of normal."  The physician also stated that the Veteran's blood pressure would thereafter be monitored.  An October 2003 record reflects that the Veteran had a blood pressure reading of 180/100, which the physician classified as "elevated." 

The Veteran confirmed in an October 2013 statement that he began taking blood pressure medication following a "BP episode" in 2004, and that, prior to that date, he was told he had "elevated" and "borderline" blood pressure and that he should check his blood pressure regularly.  The Veteran does not claim, and the evidence does not contain, a diagnosis of hypertension prior to August 2004. 

In the October 2010 VA examination report and opinion, the VA examiner concluded that the Veteran's hypertension did not manifest until 2004 and was therefore unrelated to his service.  The examiner noted that the Veteran did not have elevated blood pressure in service, describing the blood pressure of 146/78 in the Veteran's August 1977 separation examination as "one isolated, minimally elevated systolic" blood pressure reading with "very normal" diastolic pressure.  According to the examiner, because blood pressure can be elevated by many different variables including the testing environment, equipment used, positioning of the patient, patient's diet, and a number of other factors, multiple readings are necessary at various times and days to diagnose hypertension.  Further, the examiner stated that the 2004 onset of the Veteran's hypertension was supported by his private treatment records, which show that the August 2004 diagnosis was provided by the Veteran's private physician who had been "following him routinely."  This opinion is especially probative, as it reflects the conclusions of a medical professional who reviewed the pertinent medical history and provided a complete explanation for his conclusion. 

The preponderance of the evidence weighs against a nexus between the Veteran's active duty service and his hypertension.  As found by the VA examiner, the Veteran's hypertension, with its onset in 2004, was not related to the isolated elevated blood pressure reading during active duty.  The examiner reviewed the claims file and found against a relationship to service based on the normal blood pressure readings in service and for many years thereafter.  Thus, in light of the VA examiner's opinion and the private medical records indicating that hypertension did not manifest until 2004, the probative evidence weighs against a nexus between the Veteran's service and his current hypertension.  Service connection is not warranted under 38 C.F.R. § 3.303(a).  See Shedden, 381 F.3d at 1166-67. 

Since the Veteran's hypertension did not manifest until 2004, the provisions of 3.307(a) and 3.303(b) of the regulations do not apply.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338; see also 38 C.F.R. § 3.309(a) (defining hypertension as a chronic disease).  The probative evidence of record shows that hypertension did not manifest to a compensable degree within one year of separation, and there is no evidence of signs or symptoms of hypertension during service or in the ensuing years to establish service connection based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. §§ 3.303(b), 3.307(a); 3.309(a). 


The Board has considered the Veteran's contention that his hypertension is related to his active duty service.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence).  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, as a lay person, the Veteran does not have the medical training or expertise to provide a competent opinion as to whether his current hypertension is related to his service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion that his hypertension was caused by or incurred in active service is not competent and cannot by itself support his claim.  See id. at 470 (holding that incompetent testimony must be excluded from the Board's consideration). 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


2.  Left Eye Pterygium

The Veteran also asserts that his left eye pterygium was incurred in or caused by his military service.  Specifically, he asserts that his in-service eye problems, including pterygium in his right eye, resulted in his current left eye pterygium. 

The preponderance of the evidence weighs against a relationship between the Veteran's left eye pterygium and his periods of active service.  Rather, his left eye pterygium did not manifest until years after separation.

The STRs do not reflect a diagnosis pterygium of the left eye or indicate any persistent problems associated with his left eye.  On his November 1974 re-enlistment examination, the Veteran's eyes were normal on clinical evaluation, and on his November 1974 report of medical history the Veteran reported no previous eye trouble.  An August 1975 service treatment record notes a growth on his right eye, and a September 1975 record reflects a small pterygium in his right eye that had been present for the past six weeks.  On the Veteran's August 1977 separation examination, the examiner noted pterygium of the right eye, but found the eyes were normal otherwise.  November 1977 treatment records evidence further eye problems, showing right eye pterygium and reflecting incision and draining of bilateral chalazion, but not left eye pterygium.  Additionally, the Veteran reported eye trouble on his April 1981 report of medical history for his quadrennial reserves examination and, on clinical examination, right eye pterygium was noted.  Subsequently, his eyes were found to be normal on clinical evaluation by his January 1985 and November 1988 quadrennial reserves examiners and his reports of medical history associated with those examinations noted no complaints of eye issues.

The earliest documentation of left eye pterygium is a June 2003 private treatment record from Eye Associates of Tallahassee, which reflects that a left side pterygium excision was preformed following the Veteran's complaints of left eye pain.  Private ophthalmological records reflect a diagnosis of "early pterygium" in his left eye in January 2005 and a notation of "recurrent pterygium" in his left eye in December 2005.  More recently, a December 2011 private ophthalmological examination report notes an ocular history of bilateral pterygium.  On examination, the ophthalmologist found pterygium of the left eye, peripheral, stationary, with no treatment required at the current time.  A June 2011 examination report records the same diagnosis. 

A May 2007 VA examiner diagnosed residuals of left eye pterygium surgery with current corneal scarring and irritation.  The examiner opined that she could not determine the etiology of the Veteran's left eye pterygium without resorting to mere speculation and noted that there was no diagnosis or indication of left eye pterygium in the STRs.  

In October 2010, the Veteran was afforded another VA eye examination.  The VA optometrist diagnosed bilateral corneal scars, residual from pterygium surgeries.  The optometrist explained that a pterygium is an overgrowth of fibrous conjunctival tissue extending onto the cornea, associated with aging and a history of sun exposure.  The optometrist reviewed the claims file and the medical evidence of record, noting that, although right eye pterygium manifested during active duty, no pterygium was noted in the left eye during service.  Also, routine physical examinations in the reserves in January 1985 and November 1988 reflected no complaints of eye problems or left eye pterygium.  Noting that the Veteran had pterygium surgery in the left eye in 2003, the optometrist reasoned that, given the length of time that had passed between the Veteran's service and his left eye pterygium excision, and based on clinical knowledge and a review of relevant medical literature and medical records, the Veteran's left eye pterygium was less likely as not caused by or related to active duty.  This opinion is especially probative, as it reflects the conclusions of a medical professional who reviewed the pertinent medical history and provided a complete explanation for his conclusion. 

The preponderance of the evidence weighs against a nexus between the Veteran's active duty service and his left eye pterygium.  As found by the October 2010 VA examiner, the Veteran's left eye pterygium, which required excision in June 2003, was not related to the eye problems that the Veteran experienced during active duty.  The examiner reviewed the claims file and found against a relationship to service based on the VA examination indicating normal eyes on clinical examination, and the lack of any indication of left eye pterygium for many years after service, until 2003.  In light of the VA examiner's opinion, the probative evidence weighs against a nexus between the Veteran's service and the later onset of his left eye pterygium.  Thus, service connection is not warranted.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67. 

The Board has considered the Veteran's contention that the pterygium of his left eye is related to the eye problems that he experienced in service, particularly the right eye pterygium which manifested during his active duty service and the November 1977 incision and draining of his bilateral chalazion.  Additionally, the Board has considered his contention that his pterygium is related to sun exposure during military service.  Although  the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history, as a lay person, the Veteran does not have the medical training or expertise to provide a competent opinion as to the whether his current left eye pterygium is related to his service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 434; Washington, 19 Vet. App. at 368.  See also Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469-71.  Thus, the Veteran's opinion that his left eye pterygium was caused by or incurred in active service is not competent and cannot by itself support his claim.  See id.

The Board has also considered the Veteran's contention in his October 2013 statement that, during the course of the in-service diagnosis and treatment for his right eye pterygium, he was told by a military physician that he would develop pterygium in his left eye, although "it may take years before manifestation."  In this regard, the Veteran's medical history is an area in which he is competent to testify.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 434; Washington, 19 Vet. App. at 368.  However, the Veteran did not report a medical diagnosis; rather, he reported the prediction of a treatment provider that is unsupported by clinical analysis or rationale.  Furthermore, this prediction is not reflected in the contemporaneous treatment records documenting his eye treatment, and is directly contradicted by the highly probative October 2010 VA optometric report and opinion which considered his in-service right eye pterygium diagnosis and treatment in concluding that his left eye pterygium was less likely than not related to active service.  Moreover, there is no evidence in the record of pterygium in his left eye at any point during his service, or even until June 2003, many years after his service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  Therefore, the Veteran's contention that he was told by a military doctor that he would develop pterygium in his left eye is of little probative value and is outweighed by the medical evidence of record.  See id. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a left eye pterygium is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

The claim of entitlement to service connection for hypertension is denied.  

The claim of entitlement to service connection for a left eye pterygium also is denied.


REMAND

As already alluded to, a remand is required regarding the remaining issue of the Veteran's service connection claim for a low back disorder.

A VA examination and opinion are required to assess the likelihood that the Veteran's low back disorder is related to a back injury during active service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In December 2013, the Veteran submitted a private medical report of an MRI of his lumbar spine dated in November 2013.  This report indicates an impression of mild lumbar scoliosis.  Additionally, the report notes prominent foraminal protrusion on the left at L3-L4 with moderate foraminal narrowing and crowding of the foraminal left L3 nerve, as well as broad based disc bulge at L4-L5 with mild spinal stenosis and bilateral foraminal narrowing.  Thus, there is evidence of a current disability of the lumbar spine.

Additionally, the Veteran contends that he injured his low back in combat during his first period of active duty.  A Veteran's assertions of an event during combat are presumed to credible if consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  In this regard, the Veteran's combat status is established by his personnel records indicating that he received a Purple Heart for wounds received during combat in Vietnam in March 1969.  He has described a spinal injury which occurred during combat, for which he received medical treatment.  As discussed above, his STRs from his first period of service, including his combat service in Vietnam, are unavailable.  There is, therefore, no clear and convincing evidence contrary to the Veteran's assertion of a combat-related back injury.  Thus, the Veteran's assertion of an in-service injury is presumed fully credible.  See id.  See also Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board notes, however, that although the occurrence of the in-service low back injury is established based upon the lesser evidentiary burden of proof mandated by 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), and although there is evidence of a current disability of the lumbar spine, there is insufficient evidence in the record for the board to determine whether there exists the requisite nexus.  See McLendon, 20 Vet. App. at 83; see also Reeves, 682 F.3d at 998-99.  Therefore, a VA examination is necessary to determine whether the Veteran's current low back disability is etiologically related to service, to include the Veteran's back injury in combat.


The Veteran should also be provided another opportunity to identify any relevant private or VA treatment records pertaining to the disabilities on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself. 

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Request the Veteran to identify any relevant treatment records pertaining to his low back disorder.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

2.  Schedule the Veteran for a VA examination to assess the nature of his low back disorder and the likelihood that it is related to active service.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current low back disability had its clinical onset during active service or is related to a disease, injury, or event during his service, including his combat-related injury to his low back during his first period of active duty, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In providing this opinion, the examiner should consider the following: 

November 1974 STRs, which reflect the Veteran's report of no history of recurrent back pain and that his spine was normal on clinical evaluation;

An August 1977 STR reflecting normal spinal examination at separation;

April 1981 Reserves examination records, which reflect the Veteran's report of no history of recurrent back pain and that the Veteran's spine was normal on clinical evaluation;

January 1985 Reserves examination records, which reflect the Veteran's report of a history of recurrent back pain and in which the examiner notes "recurrent back pain after lifting heavy objects, last episode 1983, treated with injections, no problem since";

November 1988 Reserves examination records, which reflect the Veteran's report of no history of recurrent back pain and that the Veteran's spine was normal on clinical evaluation;

An August 1997 private treatment record reflecting that the Veteran "injured his back in 1978 lifting heavy timber and has had back problems since then" and that he "has been employed by the county and does a lot of heavy work," and diagnosing low back pain "probably secondary to strain."

An April 1999 private treatment record reflecting the Veteran's complaint of recurring low back pain related to his operation of a motor grater for his civilian occupation; and

A November 2013 private medical report of an MRI of the Veteran's lumbar spine indicating an impression of mild lumbar scoliosis and noting prominent foraminal protrusion on the left at L3-L4 with moderate foraminal narrowing and crowding of the foraminal left L3 nerve, as well as broad based disc bulge at L4-L5 with mild spinal stenosis and bilateral foraminal narrowing.

The term "at least as likely as not" does not mean "merely within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete explanation for any opinion provided, including the underlying basis of the opinion, whether favorable or unfavorable.

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If it is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the claim continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded opportunity to respond before the file is returned to the Board for further appellate review of this remaining claim.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655 (2013).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


